EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT

(the "Agreement") is made and entered into as of March 21, 2006 by and between
Quepasa Corporation, a Nevada corporation (the "Company"), and Jeffrey Peterson
("Peterson").



WHEREAS

, the Company, through its Board of Directors, desires to retain the services of
Peterson, and Peterson desires to be retained by the Company, on the terms and
conditions set forth in this Agreement;



NOW, THEREFORE

, in consideration of the premises and the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:



EMPLOYMENT

. The Company hereby employs Peterson, and Peterson hereby accepts employment,
as Chief Technical Officer ("CTO") upon the terms of and subject to this
Agreement. The Company further agrees to refer to Peterson as "Founder and Chief
Technical Officer" in all correspondence, press releases, Securities and
Exchange Commission ("SEC") filings, and all other documents referring to
Peterson.



TERM

. The term (the "Term") of this Agreement shall commence on March 21, 2006, and
shall continue for an initial term of three (3) years or until otherwise
terminated in accordance with the terms of this Agreement.



DUTIES

. During his employment hereunder, Peterson will serve in such capacity and with
such duties as shall be assigned from time to time by the Chief Executive
Officer of the Company. Peterson shall diligently perform his duties as CTO and
shall devote the substantial portion of his business time and effort to his
employment with the Company and his duties hereunder. During the Term, Peterson
shall not, directly or indirectly, alone or as a member of a partnership, or as
an officer, director, employee or agent of any other person, firm or business
organization engage in any other business activities or pursuits requiring his
personal service that materially conflict with his duties hereunder or the
diligent performance of such duties. The Company acknowledges that Peterson has
participated and will participate in the business activities of other
non-competing companies. Participation in such non-competing companies shall not
constitute a breach of this Agreement.



COMPENSATION

.



Confirmation of Existing Options.

The Company acknowledges and confirms that it has issued to Peterson an
aggregate of 1,400,000 options, all of which are fully vested, immediately
exercisable and fully disclosed in the Company's SEC filings (the "Options").



Salary

. Peterson shall receive a salary of $100 per year. However, in the event
Peterson's employment is terminated as hereinafter defined, regardless of the
grounds for termination, even if such termination is for "Cause", as hereinafter
defined, Peterson shall receive a $250,000 termination payment, payable within
10 days of such termination. "Termination" shall include: (i) the affirmative
termination of Peterson's employment, (ii) a significant change in Peterson's
employment responsibilities, (iii) a change in the location of Peterson's
employment without the consent of Peterson, (iv) a substantial reduction in
office facilities or employment benefits provided to Peterson, (v) a Change of
Control, as hereinafter defined, (vi) Peterson's death, or (vii) Peterson's
disability as hereinafter defined.



Bonus

. Peterson shall participate in any management bonus program established by the
Company and offered to other key employees of the Company.



Insurance

. During his employment hereunder, Peterson shall be entitled to participate in
all such health, life, disability and other insurance programs, if any, that the
Company may offer to other key executive employees of the Company from time to
time.



Other Benefits

. During his employment hereunder, Peterson shall be entitled to all such other
benefits that the Company may offer to other key executive employees or members
of the Board of Directors of the Company.



Expense Reimbursement

. Peterson shall, upon submission of appropriate supporting documentation, be
entitled to reimbursement of reasonable out-of-pocket expenses incurred in the
performance of his duties hereunder in accordance with policies established by
the Company and as is customary.



Adjustment to Option Terms.

The exercise price and number of shares issuable pursuant to the Options shall
be proportionately adjusted upon the occurrence of any "Adjustment Event" (as
hereinafter defined) such that Peterson shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in the
Options and in lieu of the shares of common stock immediately theretofore
purchasable and receivable upon the exercise of the Options, such securities,
money or other property as would have been issued or delivered to Peterson if he
had exercised the Options and had received such shares of common stock prior to
such Adjustment Event. As used herein "Adjustment Event" shall mean (i) any
reclassification, capital reorganization, recapitalization, stock dividend,
stock split or other capital reorganization or change of securities of the class
or series issuable upon the exercise of the Options, (ii) any consolidation or
merger of the Company with or into another corporation or other entity (other
than a merger with a subsidiary in which merger the Company is the continuing
corporation and which does not result in any reclassification, capital
reorganization or other change of securities of the class or series issuable
upon exercise of the Options) or (iii) any sale, lease or conveyance to another
person or entity of all or substantially all the assets of the Company. The
foregoing provisions shall similarly apply to successive Adjustment Events. This
provision is not meant to broaden or lessen any rights the Peterson has with
respect to the underlying securities available for purchase pursuant to the
terms of the Options.



GROUNDS FOR TERMINATION

. The Board of Directors of the Company may terminate this Agreement for Cause,
subject to the termination payment required under paragraph 4b above. As used
herein, "Cause" shall mean any of the following: (i) an act of willful
misconduct or gross negligence by Peterson in the performance of his material
duties or obligations to the Company; if such act is capable of cure, Peterson
shall be given written notice and such act shall not be deemed a basis for Cause
if cured within 60 days after written notice is received by Peterson specifying
the alleged failure in reasonable detail (and during such 60 day period,
Peterson shall continue to be employed by the Company at full pay), or (ii)
conviction of Peterson of a felony involving moral turpitude or (iii) a material
act of dishonesty or breach of trust on the part of Peterson resulting or
intended to result directly or indirectly in personal gain or enrichment at the
expense of the Company.



TERMINATION BY PETERSON FOR GOOD REASON.

Peterson may terminate this Agreement with Good Reason. In the event of
termination by Peterson for Good Reason, Peterson shall be entitled to the
termination payment set forth in paragraph 4b above. "Good Reason" means:



The Company materially breaches the provisions of this Agreement and Peterson
provides at least 15 days' prior written notice to the Company of the existence
of such breach and his intention to terminate this Agreement (no such
termination shall be effective if such breach is cured during such period); or

The Company fails to comply with the provisions of Paragraph 4;

The Company requires Peterson to work in a non-supervisory or non-management
position; or

The Company decreases Peterson's compensation (salary or bonus opportunity); or

The Company materially reduces Peterson's welfare benefits, including without
limitation: paid vacation; paid sick time; paid legal and floating holidays;
medical and dental insurance; any life or disability insurance (collectively,
the "Benefits"); provided, however, that any change in Benefits that is made by
the Company that applies to its employees generally, shall not be considered as
giving rise to "Good Reason"; or

Peterson is required, without his prior written consent, to relocate his office
more than seventy-five miles from the office Peterson currently reports to.

7. VOLUNTARY TERMINATION BY PETERSON. Peterson may at any time terminate this
Agreement and resign from his employment with the Company.

8. PAYMENT AND OTHER PROVISIONS UPON TERMINATION. In the event Peterson's
employment with the Company (including its subsidiaries) is terminated by the
Company for Cause as provided in Paragraph 5, or for any other reason, including
Peterson terminating for Good Reason, then Peterson shall have a period of five
years from the date of such termination to exercise any or all stock options
held by him. To the extent required, the Company shall amend all applicable
stock option plans to provide for such five year exercise right by Peterson.

9. CHANGE OF CONTROL.

a. For purposes of this Agreement, the term "Change of Control" shall mean:

i. The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of 13(d)(3) or 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) of beneficial ownership (within the
meaning of Rule l3d-3 promulgated under the Exchange Act) (any of the foregoing
described in this Paragraph hereafter a "Person") of 30% or more of either (a)
the then outstanding shares of Capital Stock of the Company (the "Outstanding
Capital Stock") or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Voting Securities"), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (y) any Person that is eligible, pursuant to Rule l3d-l(b) under the Exchange
Act, to file a statement on Schedule l3G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule l3D with respect to beneficial ownership of 30% or more of the Voting
Securities or (z) any corporation with respect to which, following such
acquisition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock and Voting Securities, as the case may be, shall not constitute a
Change of Control; or

ii. Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule l4a-ll of Regulation l4A, or any successor section,
promulgated under the Exchange Act); or

iii. Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from Business Combination; or

iv. (a) A complete liquidation or dissolution of the Company or (b) a sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Capital Stock and
Voting Securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the Outstanding Capital Stock and
Voting Securities, as the case may be, immediately prior to such sale or
disposition.

10. DISABILITY.

For purposes of this Agreement, "disability" is defined to mean that, as a
result of Peterson's incapacity due to physical or mental illness:

a. Peterson shall have been absent from his duties as an officer of the Company
on a substantially full-time basis for six (6) consecutive months; and

b. Within thirty (30) days after the Company notifies Peterson in writing that
it intends to replace him, Peterson shall not have returned to the performance
of his duties as an officer of the Company on a full-time basis.

11. INDEMNIFICATION. If litigation shall be brought, in the event of breach or
to enforce or interpret any provision contained herein, the non-prevailing party
shall indemnify the prevailing party for reasonable attorney's fees (including
those for negotiations, trial and appeals) and disbursements incurred by the
prevailing party in such litigation, and hereby agrees to pay prejudgment
interest on any money judgment obtained by the prevailing party calculated at
the generally prevailing NationsBank of Florida, N.A. base rate of interest
charged to its commercial customers in effect from time to time from the date
that payment(s) to him should have been made under this Agreement. Additionally,
the Company shall indemnify and hold harmless Peterson from any and all
liabilities and claims which arise out of his employment with the Company in
conformance with the laws of the State of Nevada and/or the Articles of
Incorporation and Bylaws of the Company.

12. CONFIDENTIALITY.

a. Nondisclosure

. Peterson acknowledges and agrees that the Confidential Information (as defined
below) is a valuable, special and unique asset of the Company's business.
Accordingly, except in connection with the performance of his duties hereunder,
Peterson shall not at any time during or subsequent to the term of his
employment hereunder disclose, directly or indirectly, to any person, firm,
corporation, partnership, association or other entity any proprietary or
confidential information relating to the Company or any information concerning
the Company's financial condition or prospects, the Company's customers, the
design, development, manufacture, marketing or sale of the Company's products or
the Company's methods of operating its business (collectively "Confidential
Information"). Confidential Information shall not include information which, at
the time of disclosure, is known or available to the general public by
publication or otherwise through no act or failure to act on the part of
Peterson.



b. Return of Confidential Information

. Upon termination of Peterson's employment, for whatever reason and whether
voluntary or involuntary, or at any time at the request of the Company, Peterson
shall promptly return all Confidential Information in the possession or under
the control of Peterson to the Company and shall not retain any copies or other
reproductions or extracts thereof. Peterson shall at any time at the request of
the Company destroy or have destroyed all memoranda, notes, reports, and
documents, whether in "hard copy" form or as stored on magnetic or other media,
and all copies and other reproductions and extracts thereof, prepared by
Peterson and shall provide the Company with a certificate that the foregoing
materials have in fact been returned or destroyed.



c. Books and Records

. All books, records and accounts whether prepared by Peterson or otherwise
coming into Peterson's possession, shall be the exclusive property of the
Company and shall be returned immediately to the Company upon termination of
Peterson's employment hereunder or upon the Company's request at any time.



13. INJUNCTION/SPECIFIC PERFORMANCE SETOFF. Peterson acknowledges that a breach
of any of the provisions of Paragraph 12 hereof would result in immediate and
irreparable injury to the Company which cannot be adequately or reasonably
compensated at law. Therefore, Peterson agrees that the Company shall be
entitled, if any such breach shall occur or be threatened or attempted, to a
decree of specific performance and to a temporary and permanent injunction,
without the posting of a bond, enjoining and restraining such breach by Peterson
or his agents, either directly or indirectly, and that such right to injunction
shall be cumulative to whatever other remedies for actual damages to which the
Company is entitled. Peterson further agrees that the Company may set off
against or recoup from any amounts due under this Agreement to the extent of any
losses incurred by the Company as a result of any breach by Peterson of the
provisions of Paragraph 12 hereof.

14. SEVERABILITY. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

15. SUCCESSORS. This Agreement shall be binding upon Peterson and inure to his
and his estate's benefit, and shall be binding upon and inure to the benefit of
the Company and any permitted successor of the Company. Neither this Agreement
nor any rights arising hereunder may be assigned or pledged by Peterson or
anyone claiming through Peterson; or by the Company, except to any corporation
which is the successor in interest to the Company by reason of a merger,
consolidation or sale of substantially all of the assets of the Company. The
foregoing sentence shall not be deemed to have any effect upon the rights of
Peterson upon a Change of Control.

16. CONTROLLING LAW. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Nevada.

17. NOTICES. Any notice required or permitted to be given hereunder shall be
written and sent by registered or certified mail, telecommunicated or hand
delivered at the address set forth herein or to any other address of which
notice is given:

To the Company: Quepasa Corporation

410 N. 44th Street, Suite 450

Phoenix, AZ 85008

Attention: Chairman



To Peterson: Jeffrey Peterson

Current Home Adress

18. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto on the subject matter hereof and supersedes applicable prior
agreements and understanding, both written and oral, among the parties, and may
not be modified without the written agreement of both parties hereto.

19. WAIVER. A waiver by any party of any of the terms and conditions hereof
shall not be construed as a general waiver by such party.

20. COUNTERPARTS. This Agreement may be executed in counterparts each of which
shall be deemed an original and both of which together shall constitute a single
agreement.

21. INTERPRETATION. In the event of a conflict between the provisions of this
Agreement and any other agreement or document defining rights and duties of
Peterson or the Company upon Peterson's termination, the rights and duties set
forth in this Agreement shall control.

22. CERTAIN LIMITATIONS ON REMEDIES. The remedies provided to Peterson under
this Agreement shall constitute the sole and exclusive remedies of Peterson with
respect to the subject matter of this Agreement.

23. SURVIVAL. The provisions of this Agreement shall survive the expiration or
early termination of this Agreement.



SIGNATURE PAGE FOLLOWS

IN WITNESS WHEREOF, this Employment Agreement has been executed by the parties
as of the date first above written.



QUEPASA CORPORATION



By:

Name:

Title:



 









Jeffrey Peterson



